Ex-5m PERSPECTIVE ADVISORS II (10/10) FIXED AND VARIABLE ANNUITY APPLICATION (VA410) Home Office:Lansing, Michigan www.jackson.com First Class Mail:P.O. Box 30314 Customer Care: 800-873-5654 Lansing, MI 48909-7814 Bank or Financial Institution Customer Care: 800-777-7779 Fax: 800-943-6761 Overnight Mail: 1 Corporate Way Hours: 8:00 a.m. to 8:00 p.m. ET Lansing, MI 48951 Email: contactus@jackson.com Broker/Dealer or External Account No. (if applicable) PLEASE PRINT Primary Owner Social Security Number or Tax I.D. Number Sex Male Female U.S. Citizen Yes No First Name Middle Name Last Name If Owner is a Non-Natural Owner/Entity Name (if applicable) Trust, Trustee Certification form X5335 or trust Date of Birth (mm/dd/yyyy) Telephone Number(including area code) Email Address documents are required with / / ( ) application. Physical Address Line 1 (No P.O. Boxes) Line 2 It is required for Good Order that City State ZIP Code you provide a physical address. Mailing Address Line 1 Line 2 Only include mailing address if different City State ZIP Code from physical address. Joint Owner First Name Middle Name Last Name Proceeds will be distributed in accordance Social Security Number Date of Birth (mm/dd/yyyy) Sex U.S. Citizen with the MaleFemale Yes No Contract on / / the first death of either Email Address Relationship to Owner Telephone Number (including area code) Owner. Spouse ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code VDA 410 09/09 Page 1 of 8 V410 10/10 LONG-TERM SMART Primary Annuitant Same as Owner SexMale Female U.S. Citizen Yes No Complete this First Name Middle Name Last Name section if different from Owner. Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Spouse / / ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code Joint/Contingent Annuitant Joint AnnuitantOR Contingent Annuitant Sex Male Female U.S. Citizen Yes No Complete this Same as Joint Owner section if First Name Middle Name Last Name different from Joint Owner. Contingent Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Annuitant Spouse must be / / ( ) Other Annuitant's spouse. Physical Address Line 1 (No P.O. Boxes) Line 2 Available only on a Qualified plan custodial City State ZIP Code account when electing a Joint GMWB. Beneficiary(ies) It is required Primary % Percentage of Death Benefit for Good Order that the Individual Name (First, Middle, Last) or Non-Natural Entity Name Death Benefit Percentage be whole Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner numbers and must total Spouse / / 100% for each Other beneficiary type. Primary Contingent % Percentage of Death Benefit Individual Name (First, Middle, Last) or Non-Natural Entity Name For additional Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner beneficiaries, please attach / / a separate sheet, signed and dated by Primary Contingent % Percentage of Death Benefit the Owner, which Individual Name (First, Middle, Last) or Non-Natural Entity Name includes names, percentages, and other Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner required / / information. VDA 410 09/09 Page 2 of 8 V410 10/10 LONG-TERM SMART Make all Premium Payment checks Select method of payment payable to Jackson Check $ Wire $ National Life External Transfer $ Internal Transfer $ Insurance Company. Annuity Type Jacksonwill IRA: Qualified Plan: SEP/IRA (408(k)): issue Annuity IRA - Traditional* 401(k) Qualified Savings Plan SARSEP Type per the Stretch IRA Cash Balance-Defined Benefit SEP bold Roth IRA: Cash Balance-Defined Contribution ORP: headings. Roth Conversion HR-10 (Keogh) Plan ORP Roth IRA* Money Purchase Texas ORP *Tax Contribution Years and Amounts: Profit Sharing Plan Charitable Remainder Trust: Year:$ Roth 401(k) Charitable Remainder Year:$ Target Benefit Plan Annuity Trust Charitable Remainder Non-Qualified Plan: TSA Plan: Unitrust Deferred Compensation 403(b) TSA Non-Tax Qualified It is required for Statement Regarding Existing Policies or Annuity Contracts Good Order that this entire I (We) certify that: (please select one) section be I (We) do not have any existing life insurance policies or annuity contracts. completed. COMPLETE I (We) do have existing life insurance policies or annuity contracts. X0512 Notice to Producer/Representative: If the Applicant does have existing life insurance policies or annuity contracts you " REPLACEMENT must present and read to the Applicant the Replacement of Life Insurance or Annuities form (X0512 - state variations OF LIFE may apply) and return the notice, signed by both the Producer/Representative and Applicant, with the Application. INSURANCE OR ANNUITIES" YesNo If yes, complete the following Company Are you replacing an existing life insurance policy or annuity contract? WHERE information. REQUIRED (must be dated Company name Contract number Anticipated amount on or before the Application Sign $ Date to be in Good Order). $ $ Transfer Information For transfers, Non-Qualified Plan Types: IRC 1035 Exchange Non-1035 Exchange it is required for Good All Other Plan Types: Direct Transfer Direct Rollover Non-Direct Rollover Order that this Yes No entire section By marking " Yes," Jackson will not Have you submitted a transfer request to the surrendering institution? request the funds. be completed. Transfer Anticipated date Anticipated Type Company releasing funds Account number of receipt transfer amount Full / / $ Partial Full / / $ Partial Full / / $ Partial Annuitization/Income Date Specify Income Date (mm/dd/yyyy) If an Income Date is not specified, the Company will default / / to the Latest Income Date as shown in the Contract. VDA 410 09/09 Page 3 of 8 V410 10/10 LONG-TERM SMART Optional Death BenefitsAll optional death benefits may not be available in all states and once selected cannot be changed. If no Optional Select only one of the following.May not be selected in combination with LifeGuard Freedom FlexDB. Death Benefit 5% Roll-Up Death Benefit (4% if the owner is age 70 or older on the date of issue) (Ages 0-79) is selected your beneficiary(ies) With Highest Quarterly Anniversary Value Death Benefit will receive the standard Without Highest Quarterly Anniversary Value Death Benefit death benefit. 6% Roll-Up Death Benefit (5% if the Owner is age 70 or older on the date of issue) (Ages 0-79) Please see the prospectus for With Highest Quarterly Anniversary Value Death Benefit details. Without Highest Quarterly Anniversary Value Death Benefit Optional Highest Quarterly Anniversary Value Death Benefit (Ages 0-79) Death Benefits and Other Other Optional BenefitsAll optional benefits may not be available in all states and once selected cannot be changed. Optional Guaranteed Living Benefit Options (May select only one GMWB) Benefits: Additional GMWB For Life charges will (For Life Guaranteed Minimum Withdrawal Benefits) apply.Please LifeGuard Freedom Flex see the LifeGuard Freedom 6 Net prospectus For Life GMWB with Owner's choice of For Life GMWB with Bonus, Annual Step-Up, for details. Bonus and Step-Up (Ages 35-80) & Earnings-Sensitive Withdrawal Amount (Ages 45-80) Bonus Step-Up LifeGuard Freedom 6 Net w/ Joint Option Election Age (Must select one) (Must select one) Joint For Life GMWB with Bonus, Annual Step-Up, limitations 5% Annual & Earnings-Sensitive Withdrawal Amount (Ages 45-80) apply based on 6% Annual to Highest 5 the age of the Jackson Select Owner(s) or 7% Quarterly Contract Value* For Life GMWB with Bonus, GWB Adjustment, Covered Lives. * Not available with 8% bonus 8% Annual Step-Up, & Transfer of Assets (Ages 55-80) LifeGuard Freedom Flex w/ Joint Option Jackson Select w/ Joint Option Joint For Life GMWB with Owner's choice of Joint For Life GMWB with Bonus, GWB Adjustment, Bonus and Step-Up (Ages 35-80) Annual Step-Up, & Transfer of Assets (Ages 55-80) Bonus Step-Up (Must select one) (Must select one) GMWB (Guaranteed Minimum Withdrawal Benefits) 5% Annual SafeGuard Max 6% Annual to Highest GMWB with 5-Year Step-Up (Ages 0-85) Quarterly Contract Value* 7% AutoGuard 5 *Not available with 7% bonus 5% GMWB with Annual Step-Up (Ages 0-80) 4 LifeGuard Freedom Flex DB AutoGuard 6 For Life GMWB with 6% Bonus, Annual Step-Up, and Death Benefit (Ages 35-70) 6% GMWB with Annual Step-Up (Ages 0-80) Contract Enhancement Option Earnings Protection Benefit 2% of first year premium (Ages 0-87) EarningsMax (Ages 0-75) For Non-Qualified plans, spousal joint ownership required unless non-natural owner, then spousal joint annuitants required.
